Case: 10-50388 Document: 00511325283 Page: 1 Date Filed: 12/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2010
                                     No. 10-50388
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAMON NUNEZ-MORALES, also known as Nicolas Iciordia,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:10-CR-33-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Ramon Nunez-Morales appeals the 57-month sentence he received
following his guilty plea conviction for illegal reentry in violation of 8 U.S.C.
§ 1326. Although he argues to the contrary, sentences within the properly-
calculated guidelines range determined under U.S.S.G. § 2L1.2 are entitled to
a presumption of reasonableness. See United States v. Mondragon-Santiago, 564
F.3d 357, 366-67 (5th Cir.), cert. denied, 130 S. Ct. 92 (2009). Additionally,
because Nunez-Morales did not object to his sentence as unreasonable in the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50388 Document: 00511325283 Page: 2 Date Filed: 12/17/2010

                                  No. 10-50388

district court, we review the reasonableness of the sentence for plain error. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      First, Nunez-Morales asserts that his sentence overstated the danger he
presents to the community and his risk of recidivism because § 2L1.2 “double
counts” the defendant’s criminal record, using it to determine his offense level
and his criminal history score. A sentence calculated under § 2L1.2 is not
unreasonable because the Guideline double counts the defendant’s criminal
history. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert.
denied, 130 S. Ct. 378 (2009); Mondragon-Santiago, 564 F.3d at 366-67; see also
§ 2L1.2, comment. (n.6) (a conviction that triggers the 16-level enhancement may
be assigned criminal history points).
      Next, Nunez-Morales asserts that the Guidelines produced a sentence
greater than necessary to meet the sentencing goals of 18 U.S.C. § 3553(a)
because they failed to account adequately for his personal circumstances,
history, and characteristics, in that he has been “mostly law-abiding and hard-
working” for the past decade. He contends, relatedly, that illegal reentry is not
evil in itself and essentially is an “international trespass.”
      A sentence resulting from the 16-level enhancement under § 2L1.2 is not
unreasonable simply because illegal reentry arguably is akin to a trespass
offense. See United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
The court listened to Nunez-Morales’s arguments for a lower sentence and
rejected them. Nunez-Morales has failed to offer a persuasive reason for this
court to disturb the district court’s sentence at the bottom of the applicable
guidelines range. See id. As Nunez-Morales has failed to demonstrate any
error, plain or otherwise, the judgment of the district court is AFFIRMED.




                                         2